DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 
Status of Claims
	Claims 1-15 were previously pending in the application. Claims 1-12 were previously withdrawn for being drawn to a non-elected Group of invention. 
	As of the claims filed 11/09/2020, claim 13 is amended; claims 16-18 are newly added. 
	Claims 13-18 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "determining an amplitude of a frequency component of the integrated output" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate which output is required to be integrated. The claims from which claim 17 depends make no specific mention of an integrator nor the process of integrating, thus making it unclear what integration is required to be performed on an output in order for that output to be considered integrated. Furthermore, it is unclear whether it is the output signal or the output from the digital signal processor that is to be integrated. 
Claim 18 recites the limitation "configured to perform " in line 2.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what analysis is to be performed in the time domain. The claims from which claim 18 depends make no specific mention of performing an analysis, thus making it unclear what analysis is required to be performed in claim 18. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (Notice of References Cited Non-Patent Documents Item U, hereinafter "Xia").
	Regarding claim 13, Xia discloses: 
A device for detecting a vital sign comprising at least one of a heart rate and a respiratory rate of a subject ("suitable for vital sign detection, including respiration and heartbeat" Xia: Pg. 4003), comprising:
a transmitter ("TX antenna" Xia: Pg. 4004, Fig. 1) arranged to wirelessly ("wireless solutions have been developed for vital sign detection" Xia: Pg. 4003) transmit a radio frequency signal towards the subject,
wherein the radio frequency signal transmitted towards the subject is a fixed-frequency signal ("fv is 80 MHz" Xia: Pg. 4005; Although the signal is not recited as a fixed-frequency signal verbatim, the RF signal transmitted towards the subject has a frequency value that is fixed);
a receiver ("RX antenna" Xia: Pg. 4004, Fig. 1) arranged to receive a reflected signal from the subject,
wherein the transmitted signal is reflected by the subject ("reflected signal at the surface of the human chest" Xia: Pg. 4003) and Doppler-shifted ("Doppler radar uses the frequency or phase shift in the reflected radar signal to detect physiological movements" Xia: Pg. 4003) due to at least one of the heart rate and the respiratory rate to form the reflected signal ("vital sign detection, including respiration and heartbeat" Xia: Pg. 4003);

so as to provide an intermediate frequency signal ("intermediate frequency (IF) signal is provided" Xia: Pg. 4004); and
a signal processing circuitry (Although not recited verbatim, Figs. 1-2 depict a signal processing circuitry) comprising a phase or frequency comparator ("phase frequency discriminator (PFD)" Xia: Pg. 4004) and a reference signal generator ("microwave signal generator" Xia: Pg. 4004)
and that is configured to implement a phase-locked loop (PLL) ("Using a PLL design" Xia: Pg. 4004)
and to receive the intermediate frequency signal ("intermediate frequency (IF) signal" Xia: Pg. 4004),
wherein the phase or frequency comparator ("phase frequency discriminator (PFD)" Xia: Pg. 4004) is configured to receive a vital sign carrying signal ("low-noise vital sign signal" Xia: Pg. 4004) based on the mixing of the reflected signal with the first reference signal on a first input ("signals of the two branches are combined and mixed with the local 5.68-GHz microwave signal" Xia: Pg. 4004)
and receive an adjustable second reference signal ("10 MHz Reference Oscillator" Xia: Fig. 1) from the reference signal generator ("microwave signal generator" Xia: Pg. 4004) on a second input of the phase or frequency comparator (Fig. 1 shows the 10 MHz Reference Oscillator (representing the adjustable second reference signal) being received by the second input of the Phase Frequency Detector (representing the phase or frequency comparator)),
the phase or frequency comparator further configured to generate an output signal based on the vital sign carrying signal and the second reference signal ("Through the phase discrimination between one carrier's beat signal and the low-noise reference signal in the PFD, noises are extracted and then suppressed in the PLL, providing a clean transmission path for the other carrier. Therefore, the vital sign signal contained in the phase of the second carrier can be obtained" Xia: Pg. 4010),

and wherein the transmitter and receiver are configured to operate as a Doppler radar ("Vital sign detection using CW Doppler radar involves transmitting a microwave signal, …,and then receive and demodulate the reflected wave" Xia: Pg. 4004).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Schubert et al. (US 2014/0270002 A1, hereinafter "Schubert").
Regarding claims 14-18, Xia discloses: 
The device according to claim 13, as described above, 
further comprising a vital sign estimator configured to receive an output from the digital signal processor and determine at least one of a heart rate or a respiratory rate ("can effectively measure both respiration and heartbeat signals in four physical orientations" Xia: Abstract) based on the output from the digital signal processor; 
wherein the PLL further functions as a phase demodulator ("microwave signal, which is then phase modulated by the chest surface displacement, and then receive and demodulate the reflected wave to obtain the vital sign information" Xia: Pg. 4004); 
wherein the vital sign estimator is further configured to estimate a magnitude of a tissue displacement due to at least one of heart rate and respiratory rate by determining an amplitude of a frequency component of the integrated output ("Vital sign detection through Doppler radar is based on phase modulation of the reflected signal at the surface of the human chest. Chest displacement due to 
wherein the vital sign estimator is configured to perform the analysis in the time domain ("Time Domain Mathematical Analysis" Xia: Pg. 4004).
Regarding claims 14-18, Xia remains silent on: 
wherein the signal processing circuitry is implemented in a digital signal processor;
wherein the PLL further comprises an integrator. 
However, in a similar invention in the same field of endeavor, Schubert teaches: 
wherein the signal processing circuitry is implemented in a digital signal processor ("processor includes any combination of hardware, software, or firmware providing programmable logic, including by way of non-limiting example a microprocessor, digital signal processor" Schubert: [0059]);
wherein the PLL further comprises an integrator ("A lossy integrator" Schubert: [0183]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the noncontact vital sign detection system disclosed by Xia, by including the digital signal processor and integrator of the detection system taught by Schubert. One of ordinary skill in the art would have been motivated to make this modification because "the activities discussed above with reference to the FIGURES are applicable to any integrated circuits that involve signal processing (for example, gesture signal processing), particularly those that can execute specialized software programs or algorithms, some of which may be associated with processing digitized real-time data. Certain embodiments can relate to multi-DSP signal processing, floating point processing, signal/control processing, fixed-function processing, microcontroller applications, etc. In certain contexts, the features discussed herein can be applicable to medical systems, scientific instrumentation, wireless and wired communications, radar, industrial process control, audio and video equipment, current sensing, instrumentation (which can be highly precise), and other digital-processing-based digital signal processing technologies for medical imaging, patient monitoring, medical instrumentation, and home healthcare. This could include pulmonary monitors, accelerometers, heart rate monitors, pacemakers, etc." (Schubert: [0232]).

Response to Arguments
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Request for Rejoinder
	Applicant’s request for rejoinder, filed 11/09/2020, is acknowledged. Examiner notes that withdrawn method claim 1 and dependent claims 2-12 will be considered for rejoinder once all apparatus claims have been found allowable. Examiner encourages Applicant to continue amending claims 1-12 during prosecution to require the limitations of the elected claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793